Exhibit 10.10



 

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT



Dated as of April 30, 2004



among



THE ORIGINATORS NAMED HEREIN,



SEQUA RECEIVABLES CORP.



and

SEQUA CORPORATION,

as the initial Servicer



 

 

 

 

 

 

 

 

ARTICLE 1.

AGREEMENT TO PURCHASE AND SELL

2

 

1.1.

Agreement to Purchase and Sell

2

 

1.2.

Timing of Purchases

3

 

1.3.

Consideration for Purchases

4

 

1.4.

Purchase and Sale Termination Date

4

 

1.5.

Intention of the Parties

4

ARTICLE 2.

CALCULATION OF PURCHASE PRICE

4

 

2.1.

Calculation of Purchase Price

4

ARTICLE 3.

CONTRIBUTION OF RECEIVABLES; PAYMENT OF PURCHASE PRICE


5

 

3.1.

Contribution of Receivables

5

 

3.2.

Initial Purchase Price Payment

5

 

3.3.

Subsequent Purchase Price Payments

6

 

3.4.

Settlement as to Specific Receivables and Dilution

6

 

3.5.

Reconveyance of Receivables

7

ARTICLE 4.

CONDITIONS OF PURCHASES

8

 

4.1.

Conditions Precedent to Initial Purchase

8

 

4.2.

Certification as to Representations and Warranties

9

 

4.3.

Addition of Originators

10

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF THE
ORIGINATORS


10

 

5.1.

Organization and Good Standing

10

 

5.2.

Company and Governmental Authorization: Contravention

11

 

5.3.

Enforceability

11

 

5.4.

Valid Sale or Contribution

11

 

5.5.

No Violation

11

 

5.6.

Proceedings

11

 

5.7.

Bulk Sales Act

11

 

5.8.

Government Approvals

12

 

5.9.

Financial Condition

12



i

 

5.10.

Margin Regulations

12

 

5.11.

Quality of Title

12

 

5.12.

Accuracy of Information

13

 

5.13.

Location

13

 

5.14.

Trade Names

13

 

5.15.

Taxes

13

 

5.16.

Licenses and Labor Controversies

14

 

5.17.

Compliance with Applicable Laws

14

 

5.18.

Reliance on Separate Legal Identity

14

 

5.19.

Purchase Price

14

 

5.20.

Certain Definitions

14

 

5.21.

Investment Company Act

15

ARTICLE 6.

COVENANTS OF THE ORIGINATORS

15

 

6.1.

Affirmative Covenants

15

 

6.2.

Reporting Requirements

19

 

6.3.

Negative Covenants

19

ARTICLE 7.

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE RECEIVABLES


21

 

7.1.

Rights of the Company

21

 

7.2.

Responsibilities of Each Originator

21

 

7.3.

Further Action Evidencing Purchases

22

 

7.4.

Application of Collections

22

ARTICLE 8.

PURCHASE AND SALE TERMINATION EVENTS

22

 

8.1.

Purchase and Sale Termination Events

22

 

8.2.

Remedies

24

ARTICLE 9.

INDEMNIFICATION

24

 

9.1.

Indemnities by the Originators

24

ARTICLE 10.

MISCELLANEOUS

26

 

10.1.

Amendments, etc

26

 

10.2.

Notices, etc

26

ii

 

10.3.

No Waiver; Cumulative Remedies

26

 

10.4.

Binding Effect; Assignability

26

 

10.5.

Governing Law

27

 

10.6.

Costs, Expenses and Taxes

27

 

10.7.

Submission to Jurisdiction

27

 

10.8.

Waiver of Jury Trial

27

 

10.9.

Captions and Cross References; Incorporation by Reference

28

 

10.10.

Execution in Counterparts

28

 

10.11.

Acknowledgment and Agreement

28

             

SCHEDULES

         

SCHEDULE

5.13

UCC Location and Addresses

 

SCHEDULE

5.14

Trade Names

         

EXHIBITS

         

EXHIBIT

  A

Form of Purchase Report

 

EXHIBIT

  B

Form of Company Note

 

EXHIBIT

  C

Form of Joinder Agreement

 





 

 

 

 

 

 

 

 

 

 

iii



AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

       THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (as amended,
amended and restated, supplemented or otherwise modified from time to time, this
"Agreement"), dated as of April 30, 2004, is among SEQUA CORPORATION, a Delaware
corporation ("Sequa"), individually and as the initial Servicer, (in such
capacity, the "Servicer"), CHROMALLOY GAS TURBINE CORPORATION, a Delaware
corporation ("Gas Turbine"), CHROMALLOY CASTINGS TAMPA CORPORATION, a Delaware
corporation ("Castings"), CHROMALLOY SAN DIEGO CORPORATION, a California
corporation ("SD"), SEQUA CAN MACHINERY, INC., an Ohio corporation ("Sequa
Can"), ARC AUTOMOTIVE, INC., a Delaware corporation ("ARC"), CASCO PRODUCTS
CORPORATION, a Delaware corporation ("Casco"), MEGTEC SYSTEMS, INC., a Delaware
corporation ("MEGTEC") (Sequa, Gas Turbine, Castings, SD, Sequa Can, ARC, Casco
and MEGTEC are each an "Originator" and together with each other Person that is
or from time to time becomes an Originator pursuant to Section 4.3 hereof,
collectively, the "Originators"), and SEQUA RECEIVABLES CORP., a New York
corporation (the "Company"), as purchaser and contributee.

Definitions

       Unless otherwise indicated, certain terms that are capitalized and used
throughout this Agreement are defined in Exhibit I to the Amended and Restated
Receivables Purchase Agreement dated as of the date hereof (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
"Receivables Purchase Agreement"), among the Company, Sequa, as initial
Servicer, the various CP Conduit Purchasers and Funding Agents from time to time
party thereto and The Bank of Nova Scotia, Collateral Agent.

Background

 

1.

The Company is a special purpose corporation, all of the capital stock of which
is

wholly-owned by Sequa.

   

2.

In order to finance their respective businesses, the Originators (other than
Sequa

Can and ARC) have sold and all of the Originators wish to sell certain
Receivables and Related Rights from time to time to the Company, and the Company
is willing, on the terms and subject to the conditions set forth herein, to
purchase such Receivables and Related Rights from such Originators.

   

3.

The Company intends to sell to the Collateral Agent (for the benefit of the

Purchasers) an. undivided variable percentage interest in its Receivables and
Related Rights pursuant to the Receivables Purchase Agreement in order to
finance its purchases of certain Receivables and Related Rights hereunder.

   

4.

This Agreement amends and restates in its entirety, as of the Closing Date (as

defined below), the Purchase and Sale Agreement, dated as of November 13, 1998
(as amended,

supplemented or otherwise modified through the Closing Date, the "Original
PSA"), among the Seller, the Originators from time to time party thereto and the
Servicer. Upon the effectiveness of this Agreement and the Receivables Purchase
Agreement, the terms and provisions of the Original PSA shall, subject to this
paragraph, be superseded hereby in their entirety. Notwithstanding the amendment
and restatement of the Original PSA by this Agreement, (i) the Seller and Sequa
shall continue to be liable to LSFC, BNS or any other Purchase and Sale
Indemnified Party (as such terms are defined in the Original PSA) with respect
to all unpaid Original Agreement Outstanding Amounts (as such term is defined in
the Receivables Purchase Agreement) which shall continue to accrue thereunder
until such amounts are paid in full) and all agreements to indemnify such
parties in connection with events or conditions arising or existing prior to the
effective date of this Agreement and (ii) the security interest created under
the Original Agreement shall remain in full force and effect as security for
such Original Agreement Outstanding Amounts until such Original Agreement
Outstanding Amounts shall have been paid in full. Upon the effectiveness of this
Agreement, each reference to the Original PSA in any other document, instrument
or agreement shall mean and be a reference to this Agreement. Nothing contained
herein, unless expressly herein stated to the contrary, is intended to amend,
modify or otherwise affect any other instrument, document or agreement executed
and or delivered in connection with the Original PSA.

       NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:

ARTICLE 1.


AGREEMENT TO PURCHASE AND SELL

 

1.1.

Agreement to Purchase and Sell

. On the terms and subject to the conditions set

forth in this Agreement (including Article 4), and in consideration of the
Purchase Price, each Originator agrees to sell to the Company, and does hereby
sell to the Company (subject to the interest created in favor of Liberty Street
Funding Corp., as issuer under the terms of the Original Agreement (as defined
in the Receivables Purchase Agreement) until the Original Agreement Outstanding
Amounts (as defined in the Receivables Purchase Agreement) have been paid in
full), and the Company agrees to purchase from such Originator, and does hereby
purchase from such Originator, without recourse (except as otherwise provided
herein) and without regard to collectibility, all of such Originator's right,
title and interest in and to:

       

a.

each Receivable of such Originator (other than Sequa Can and ARC) that existed

 

and was owing to such Originator as of the close of such Originator's business
on November 13, 1998 (the "Initial Closing Date") (other than the Receivables
and Related Rights contributed by such Originator to the Company pursuant to
Sections 3.1, 3.2 and 3.3 (the "Contributed Receivables"));



 

b.

each Receivable created or originated by such Originator from the close of such

 

Originator's business on the Initial Closing Date to and including the Purchase
and Sale Termination Date;

 

c.

in the case of Sequa Can and ARC, each Receivable of such Originator that
existed

 

and was owing to such Originator as of the close of its business on May 14, 2004
(the "Closing Date") (other than Receivables and Related Rights contributed by
such Originator to the Company pursuant to Sections 3.1, 3.2 and 3.3;

   

d.

in the case of Sequa Can and ARC, each Receivable created or originated by it
from

 

the close of its business on the Closing Date to and including the Purchase and
Sale Termination Date;

   

e.

all rights to, but not the obligations under, all Related Security;

   

f.

all monies due or to become due with respect to any of the foregoing;

     

g.

all books and records related to any of the foregoing;

     

h.

all proceeds thereof (as defined in the applicable UCC) received on or after the

 

Initial Closing Date or the Closing Date, as applicable, including, without
limitation, all funds which either are received by such Originator, the Company
or the Servicer from or on behalf of the Obligors in payment of any amounts owed
(including, without limitation, finance charges, interest and all other charges)
in respect of Receivables, or are applied to such amounts owed by the Obligors
(including, without limitation, insurance payments, if any, that such Originator
or the Servicer (if other than Originator) applies in the ordinary course of its
business to amounts owed in respect of any Receivable); and

       

i.

all right, title and interest (but not obligations) in and to any deposit
accounts or

   

securities accounts (as such terms are defined in the applicable UCC) into which
any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property (as such term is defined in the
applicable UCC).

   

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to and in reliance upon the representations, warranties
and covenants of each Originator set forth in this Agreement and each other
Transaction Document. The Company's foregoing commitment to purchase such
Receivables and the proceeds and rights described in subsections (c) through (i)
of this Section 1.1 (collectively, the "Related Rights") is herein called the
"Purchase Facility."

 



 

 

 

1.2.

Timing of Purchases

.





 

a.

Initial Closing Date; Closing Date Purchases

. Each Originator's entire right, title  

and interest in (A) (i) each Receivable that existed and was owing to such
Originator as of the close of such Originator's business on the Initial Closing
Date or the Closing Date, as applicable (other than the Contributed
Receivables), and (ii) all Receivables hereafter existing or coming into
existence, and (B) all Related Rights with respect thereto shall be deemed to
have been sold by the related Originator to the Company on the Initial Closing
Date or the Closing Date, as applicable.

   

b.

Regular Purchases

. After the Closing Date, each Receivable created or originated  

by each Originator and described in Section 1.1(b) or Section 1.1(d) hereof and
all Related Rights shall be purchased and owned by the Company (without any
further action) upon the creation or origination of such Receivable.

   

1.3.

Consideration for Purchases

. On the terms and subject to the conditions set forth in

this Agreement, the Company agrees to make all Purchase Price payments to the
respective Originators, and to reflect all contributions, in accordance with
Article 3.

   

1.4.

Purchase and Sale Termination Date

. The "Purchase and Sale Termination Date"

shall be the earlier to occur of (a) the date of the termination of this
Agreement pursuant to Section 8.2 and (b) the Payment Date immediately following
the day on which Sequa shall have given notice to the Company that the
Originators desire to terminate this Agreement.

As used herein, "Payment Date" means (i) the Closing Date and (ii) each Business
Day thereafter that the Originators are open for business.

   

1.5.

Intention of the Parties

. It is the express intent of the parties hereto that the transfers

of the Receivables and Related Rights by each Originator to the Company, as
contemplated by this Agreement be, and be treated as, sales or contributions, as
applicable, and not as loans secured by the Receivables and Related Rights. If,
however, notwithstanding the intent of the parties, such transfers are deemed to
be loans, such Originator hereby grants to the Company a first priority security
interest in all of such Originator's right, title and interest in and to the
Receivables and the Related Rights now existing and hereafter created, all
monies due or to become due and all amounts received with respect thereto, and
all proceeds thereof, to secure all of such Originator's obligations hereunder.

 





ARTICLE 2.

CALCULATION OF PURCHASE PRICE

 

2.1.

Calculation of Purchase Price

. On each Servicer Report Date, the Servicer shall

deliver to the Company, each Funding Agent and each Originator a report in
substantially the form of Exhibit A (each such report being herein called a
"Purchase Report") with respect to the matters set forth therein and the
Company's purchases of Receivables from each Originator:

   

a.

that are to be made on the Closing Date (in the case of the Purchase Report to
be delivered on the Closing Date), or

   

b.

that were made during the period commencing on the Servicer Report Date
immediately preceding such Servicer Report Date to (but not including) such
Servicer Report Date (in the case of each subsequent Purchase Report).

 

The "Purchase Price" (to be paid to each Originator in accordance with the terms
of Article 3) for the Receivables and the Related Rights that are purchased
hereunder shall be determined in accordance with the following formula:

 

PP

=

OB X FMVD

 

where

:  

PP

=

Purchase Price for each Receivable as calculated on the relevant Payment Date.

 

OB

=

the Outstanding Balance of such Receivable.

 

FMVD

=

Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, and (B) a
fraction, the numerator of which is the Days' Sales Outstanding (calculated as
of the last day of the calendar month next preceding such Payment Date) and the
denominator of which is 365.

       "Prime Rate" means a per annum rate equal to the "prime rate" as
published in the "Money Rates" section of The Wall Street Journal or such other
publication as determined by the Funding Agents in their discretion.



ARTICLE 3.

CONTRIBUTION OF RECEIVABLES;
PAYMENT OF PURCHASE PRICE

 

3.1.

Contribution of Receivables

. On the Initial Closing Date, Sequa contributed to the

capital of the Company, Receivables and Related Rights with respect thereto
consisting of each Receivable of Sequa that existed and was owing to Sequa on
the Initial Closing Date, beginning with the oldest of such Receivables and
continuing chronologically thereafter, and all or an undivided interest in the
most recent of such contributed Receivables such that the aggregate Outstanding
Balance of all such contributed Receivables was equal to $50,000,000.

   

3.2.

Initial Purchase Price Payment

. On the terms and subject to the conditions set forth

in this Agreement, the Company agrees to pay to each Originator the Purchase
Price for the purchase of Receivables to be made on the Closing Date (other than
Contributed Receivables), partially in cash in the amount of the proceeds of the
purchase made by the Purchasers on the Closing Date under the Receivables
Purchase Agreement, and partially by issuing a promissory note in the form of
Exhibit B to such Originator with an initial principal balance equal to the
remaining Purchase Price (as each such promissory note may be amended,
supplemented, indorsed or otherwise modified from time to time, together with
all promissory notes issued from time to time in substitution therefor or
renewal thereof in accordance with the Transaction Documents, being herein
called the "Company Note").

   

3.3.

Subsequent Purchase Price Payments

. On each Business Day falling after the

Closing Date and on or prior to the Purchase and Sale Termination Date, on the
terms and subject to the conditions set forth in this Agreement, the Company
shall pay to each Originator the Purchase Price for the Receivables coming into
existence on such Business Day, in cash, to the extent provided under the terms
of the Receivables Purchase Agreement, and to the extent any of such Purchase
Price remains unpaid, such remaining portion of such Purchase Price shall be
paid by means of an automatic increase to the outstanding principal amount of
the Company Note issued to such Originator. To the extent that the Company does
not have sufficient cash and cannot increase the outstanding principal amount of
the Company Note issued to Sequa in respect of the Purchase Price owed to Sequa,
Sequa may make a capital contribution of cash and/or Receivables and Related
Rights to the Company.

 

       The Servicer shall make all appropriate record keeping entries with
respect to the Company Notes or otherwise to reflect the foregoing payments and
to reflect adjustments pursuant to Section 3.4, and Servicer's books and records
shall constitute rebuttable presumptive evidence of the principal amount of and
accrued interest on any Company Note at any time. Furthermore, Servicer shall
hold the Company Notes for the benefit of the applicable Originators, and all
payments under the Company Notes shall be made to the Servicer for the account
of the applicable payee thereof. Each applicable Originator hereby irrevocably
authorizes Servicer to mark the Company Notes "CANCELLED" and to return such
Company Notes to the Company upon the final payment thereof after the occurrence
of the Purchase and Sale Termination Date.



 

3.4.

Settlement as to Specific Receivables and Dilution

.    

a.

If on the day of purchase or contribution of any Receivable from any Originator
hereunder, any of the representations or warranties set forth in Section 5.2,
5.3, 5.4 or 5.11 of such Originator is not true with respect to such Receivable
or as a result of any action or inaction of such Originator, on any day any of
such representations or warranties set forth in Section 5.2, 5.3, 5.4 or 5.11 is
no longer true with respect to such a Receivable (other than a representation or
warranty set forth in Section 5.11(c) or (d) which is no longer true as a result
of an Obligor's payment obligation being discharged in bankruptcy), then the
Purchase Price (or in the case of a Contributed Receivable, the Outstanding
Balance of such Receivable (the "Contributed Value")) with respect to such
Receivables shall be reduced by an amount equal to the Outstanding Balance of
such Receivable and shall be accounted to such Originator as provided in
subsection (c) below; provided, that if the Company thereafter receives payment
on account of Collections due with respect to such Receivable, the Company
promptly shall deliver such funds to such Originator.

   

b.

If, on any day, the Outstanding Balance of any Receivable (including any
Contributed Receivable) purchased (or contributed) hereunder is reduced or
adjusted as a result of any defective, rejected, returned goods or services, or
any discount or other adjustment made by any Originator, the Company or the
Servicer or any offset, setoff or dispute between such Originator or the
Servicer and an Obligor as indicated on the books of the Company (or, for
periods prior to the Closing Date, the books of such Originator), then the
Purchase Price or the Contributed Value, as the case may be, with respect to
such Receivable shall be reduced by the amount of such net reduction and shall
be accounted to Originator as provided in subsection (c) below.

   

c.

Any reduction in the Purchase Price (or Contributed Value) of any Receivable
pursuant to subsection (a) or (b) above shall be applied as a credit for the
account of the Company against the Purchase Price of Receivables subsequently
purchased by the Company from such Originator hereunder; provided, however if
there are no purchases of Receivables from such Originator (or insufficiently
large purchases of Receivables) to create a Purchase Price sufficient to so
apply such credit against, the amount of such credit:

     

i.

shall be paid in cash to the Company by such Originator in the manner and for
application as described in the following proviso, or

     

ii.

shall be deemed to be a payment under, and shall be deducted from the principal
amount outstanding under, the Company Note, if applicable, payable to such
Originator to the extent permitted under Section 1(m) of Exhibit IV of the
Receivables Purchase Agreement;

Provided

, further, that at any time (x) when a Termination Event or an Unmatured
Termination Event exists under the Receivables Purchase Agreement or (y) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Company by deposit in immediately
available funds into the Concentration Account for application to the same
extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.        

d.

Each Purchase Report (other than the Purchase Report delivered on the Closing
Date) shall include, in respect of the Receivables previously generated by each
Originator (including the Contributed Receivables), a calculation of the
aggregate reductions described in subsection (a) or (b) relating to such
Receivables since the last Purchase Report delivered hereunder, as indicated on
the books of the Company (or, for such period prior to the Closing Date, the
books of the Originators).

       

3.5.

Reconveyance of Receivables

. In the event that an Originator has paid to the

Company the full Outstanding Balance of any Receivable pursuant to Section 3.4,
the Company shall reconvey such Receivable to such Originator, without
representation or warranty, but free and clear of all liens created by the
Company.

       

ARTICLE 4.

CONDITIONS OF PURCHASES



4.1.

Conditions Precedent to Initial Purchase

. The initial purchase hereunder is subject

to the condition precedent that the Company shall have received, on or before
the Closing Date, the following, each (unless otherwise indicated) dated the
Closing Date, and each in form, substance and date satisfactory to the Company:









a.

A copy of the resolutions of the Board of Directors of each Originator approving
the Transaction Documents to be delivered by it and the transactions
contemplated hereby and thereby, certified by the Secretary or Assistant
Secretary of such Originator;









b.

Good standing certificates for each Originator issued as of a recent date
acceptable to Servicer by the Secretary of State of the jurisdiction of such
Originator's incorporation and the jurisdiction where such Originator's chief
executive office is located;









c.

A certificate of the Secretary or Assistant Secretary of each Originator
certifying the names and true signatures of the officers authorized on such
Originator's behalf to sign the Transaction Documents to be delivered by it (on
which certificate the Company and Servicer (if other than such Originator) may
conclusively rely until such time as the Company and the Servicer shall receive
from such Originator a revised certificate meeting the requirements of this
subsection (c));









d.

The articles of incorporation of each Originator, duly certified by the
Secretary of State of the jurisdiction of such Originator's incorporation as of
a recent date acceptable to Servicer, together with a copy of the by-laws of
such Originator, each duly certified by the Secretary or an Assistant Secretary
of such Originator;









e.

Copies of the proper financing statements (Form UCC-1) that have been duly
executed or authorized, as applicable, and name each Originator as the
debtor/seller and the Company as the secured party/purchaser (and the Collateral
Agent as assignee of the Company) of the Receivables generated by such
Originator and Related Rights or other, similar instruments or documents, as may
be necessary or, in Servicer's or any Funding Agent's opinion, desirable under
the UCC of all appropriate jurisdictions or any comparable law of all
appropriate jurisdictions to perfect the Company's ownership interest in all
Receivables and Related Rights in which an ownership interest may be assigned to
it hereunder;









f.

A written search report from a Person satisfactory to Servicer and the Funding
Agents listing all effective financing statements that name any Originator as
debtor or assignor and that are filed in the jurisdictions in which filings were
made pursuant to the foregoing subsection (e), together with copies of such
financing statements (none of which, except for those described in the foregoing
subsection (e), shall cover any Receivable or any Related Right), and tax and
judgment lien search reports from a Person satisfactory to Servicer and the
Funding Agents showing no evidence of any liens filed against any Originator
with respect to the Receivables or Related Rights;









g.

Favorable opinions of general counsel to each of the Originators, in form and
substance satisfactory to the Company and the Funding Agents;









h.

Evidence (i) of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Company's satisfaction; and









i.

A certificate from an officer of each Originator to the effect that Servicer and
Originator have placed on the most recent, and have taken all steps reasonably
necessary to ensure that there shall be placed on subsequent, summary master
control data processing reports the following legend (or the substantive
equivalent thereof): "THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO SEQUA
RECEIVABLES CORP. PURSUANT TO AN AMENDED AND RESTATED PURCHASE AND SALE
AGREEMENT, DATED AS OF APRIL 30, 2004, AMONG SEQUA CORPORATION, THE ORIGINATORS
NAMED THEREIN AND SEQUA RECEIVABLES CORP.; AND AN INTEREST IN THE RECEIVABLES
DESCRIBED HEREIN HAS BEEN GRANTED TO THE BANK OF NOVA SCOTIA, AS COLLATERAL
AGENT, PURSUANT TO AN AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, DATED
AS OF APRIL 30, 2004, AMONG SEQUA CORPORATION, SEQUA RECEIVABLES CORP., THE
VARIOUS CP CONDUIT PURCHASERS, COMMITTED PURCHASERS AND FUNDING AGENTS FROM TIME
TO TIME PARTY THERETO AND THE BANK OF NOVA SCOTIA, AS COLLATERAL AGENT."









4.2.

Certification as to Representations and Warranties

. Each Originator, by accepting

the Purchase Price related to the Receivables (and Related Rights) generated by
such Originator, shall be deemed to have certified that the representations and
warranties contained in Article 5 are true and correct on and as of such day,
with the same effect as though made on and as of such day.









4.3.

Addition of Originators

. Additional Persons may be added as Originators

Hereunder, with the consent of the Company and the Funding Agents; provided that
the following conditions are satisfied on or before the date of such addition:











i.

The Servicer shall have given each Funding Agent and the Company at least thirty
(30) days prior written notice of such proposed addition and the identity of the
proposed additional Originator and shall have provided such information with
respect to the receivables of such additional Originator as any Funding Agent
shall have reasonably requested;













ii.

such proposed additional Originator has executed and delivered to the Company
and the Funding Agents an agreement substantially in the form attached hereto as
Exhibit C (each, a "Joinder Agreement");













iii.

such proposed additional Originator has delivered to the Company and the Funding
Agents each of the documents with respect to such Originator described in
Section 4.1;













iv.

unless the receivables intended to be sold by such Originator to the Company
hereunder are Receivables, the related underlying goods of which, are and will
continue to be generated by an already existing Originator, the Funding Agents
shall (if required by the documents governing the commercial paper program of
the CP Conduit Purchasers related to any such Funding Agent) have received a
written statement from each of Moody's and Standard & Poor's confirming that the
addition of such Originator will not result in a downgrade or withdrawal of the
current ratings of the Notes of such Funding Agent's related CP Conduit
Purchaser(s); and



v.

the Purchase and Sale Termination Date shall not have occurred.







ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

       In order to induce the Company to enter into this Agreement and to make
purchases and accept contributions hereunder, each Originator, hereby makes with
respect to itself the representations and warranties set forth in this Article
5.









5.1.

Organization and Good Standing

. Such Originator is an entity duly organized,

validly existing and in good standing under the laws of the state of its
organization and has all necessary powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as currently conducted in each applicable jurisdiction.









5.2.

Company and Governmental Authorization: Contravention

. The execution, delivery

and performance by such Originator of this Agreement and the other Transaction
Documents to which it is a party (i) are within the its organizational powers,
(ii) have been duly authorized by all necessary organizational action, (iii)
require no action or authorization by or in respect of, or filing with, any
governmental body, agency or official (other than the UCC filings referred to in
Section 4.1 and other filings required by the Securities and Exchange
Commission, all of which have been filed on or before the first purchase or
contribution hereunder). This Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by such Originator.









5.3.

Enforceability

. This Agreement and the other Transaction Documents to which

such Originator is a party are legal, valid and binding obligations of such
Originator, enforceable against such Originator in accordance with their
respective terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and to the extent that general equitable
principles may limit the right to obtain the remedy of specific performance of
the obligations hereunder and thereunder.









5.4.

Valid Sale or Contribution

. Each sale or contribution, as the case may be, of

Receivables and Related Rights made by such Originator pursuant to this
Agreement shall constitute a valid sale or contribution, as the case may be,
transfer, and assignment thereof to the Company, enforceable against creditors
of, and purchasers from, such Originator.









 

 

5.5.

No Violation

. The consummation of the transactions contemplated by this

Agreement and the other Transaction Documents and the fulfillment of the terms
hereof or thereof will not (a) conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under (i) such Originator's certificate of incorporation or
by-laws, or (ii) any indenture, loan agreement, mortgage, deed of trust, or
other agreement or instrument to which it is a party or by which it is bound,
(b) result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such indenture, loan agreement,
mortgage, deed of trust, or other agreement or instrument, other than the
Transaction Documents, or (c) violate any law or any order, rule, or regulation
applicable to it of any court or of any federal, state or foreign regulatory
body, administrative agency, or other governmental instrumentality having
jurisdiction over it or any of its properties.









5.6.

Proceedings

. There is no litigation or, to such Originator's knowledge, any

proceeding or investigation pending before any court, regulatory body,
arbitrator, administrative agency, or other tribunal or governmental
instrumentality (a) asserting the invalidity of any Transaction Document, (b)
seeking to prevent the sale or contribution of Receivables and Related Rights to
the Company or the consummation of any of the other transactions contemplated by
any Transaction Document, or (c) seeking any determination or ruling that could
reasonably be expected to have a Material Adverse Effect.









5.7.

Bulk Sales Act

. No transaction contemplated hereby requires compliance with any

bulk sales act or similar law.









5.8.

Government Approvals

. Except for the filing of the UCC financing statements

referred to in Article 4, all of which, at the time required in Article 4, shall
have been duly made and shall be in full force and effect, no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for such Originator's due execution,
delivery and performance of any Transaction Document to which it is a party, as
seller.









5.9.

Financial Condition

.





a.

On the Closing Date, and on the date of each sale of Receivables by each
Originator to the Company (both before and after giving effect to such sale),
such Originator shall be Solvent.









b.

The consolidated balance sheets of Sequa and its consolidated subsidiaries as of
December 31, 2003 and the related statements of income operations and
shareholders' equity of Sequa and its consolidated subsidiaries for the fiscal
year then ended certified by Sequa's independent accountants, copies of which
have been furnished to the Company, present fairly the consolidated financial
position of Sequa and its consolidated subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied; and since such date no event has occurred that has had, or
is reasonably likely to have, a Material Adverse Effect.









5.10.

Margin Regulations

. No use of any funds acquired by such Originator under this

Agreement will conflict with or contravene any of Regulations T, U and X
promulgated by the Board of Governors of the Federal Reserve System from time to
time.









5.11.

Quality of Title

.





a.

Each Receivable (together with the Related Rights) which is to be sold or
contributed to the Company hereunder is or shall be owned by such Originator,
free and clear of any Adverse Claim. Whenever the Company makes a purchase, or
accepts a contribution, hereunder, it shall have acquired a valid and perfected
ownership interest (free and clear of any Adverse Claim) in all Receivables
generated by such Originator and all Collections related thereto, and in such
Originator's entire right, title and interest in and to the other Related Rights
with respect thereto.









b.

No effective financing statement or other instrument similar in effect covering
any Receivable generated by such Originator or any right related to any such
Receivable is on file in any recording office except such as may be filed in
favor of the Company or the Originators, as the case may be, in accordance with
this Agreement or in favor of the Collateral Agent in accordance with the
Receivables Purchase Agreement.









c.

Each Receivable purchased or contributed hereunder and included, at any time, in
the calculation of the Net Receivables Pool Balance, was on the date of such
purchase or contribution, an Eligible Receivable.









d.

Each Receivable purchased or contributed hereunder, and of an Obligor that is
not a resident of the United States, is not (and shall not at any time be)
subject to any currency controls imposed by any Governmental Authority under the
laws of which such Obligor is organized or a political subdivision thereof,
which currency controls restrict the ability of such Obligor to pay its
obligations in connection with such Pool Receivable.









5.12.

Accuracy of Information

. No factual written information furnished or to be

furnished in writing by such Originator, to the Company, any Purchaser, any
Funding Agent or the Collateral Agent for purposes of or in connection with any
Transaction Document or any transaction contemplated hereby or thereby is, and
no other such factual written information hereafter furnished (and prepared) by
such Originator, to the Company, any Purchaser, any Funding Agent or the
Collateral Agent pursuant to or in connection with any Transaction Document,
taken as a whole, will be inaccurate in any material respect as of the date it
was furnished or (except as otherwise disclosed to the Company at or prior to
such time) as of the date as of which such information is dated or certified, or
shall contain any material misstatement of fact or omitted or will omit to state
any material fact necessary to make such information, in the light of the
circumstances under which any statement therein was made, not materially
misleading on the date as of which such information is dated or certified.









5.13.

Location

. Such Originator's location (as such term is used in the UCC) and the

offices where such Originator keeps all its books, records and documents
evidencing the Receivables, the related Contracts and all other agreements
related to such Receivables as set forth on Schedule 5.13, or in the Joinder
Agreement pursuant to which it became a party hereto (or at such other
locations, as notified to the Servicer and the Funding Agents in accordance with
Section 6.1(f), in jurisdictions where all action required by Section 7.3 has
been taken and completed).









5.14.

Trade Names

. Except as disclosed on Schedule 5.14, such Originator does not use

any trade name other than its actual corporate name. From and after the date
that fell five (5) years before the Closing Date, such Originator has not been
known by any legal name other than its company name as of the date hereof, nor
has such Originator been the subject of any merger or other reorganization
except as disclosed on Schedule 5.14.









5.15.

Taxes

. Such Originator has filed all material tax returns and reports required by

law to have been filed by it and has paid all taxes and governmental charges
thereby shown to be owing, except any such taxes which are not yet delinquent or
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.









5.16.

Licenses and Labor Controversies

.





a.

Such Originator has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business, which violation or failure to obtain would be
reasonably likely to have a Material Adverse Effect; and









b.

There are no labor controversies pending against such Originator that have had
(or are reasonably likely to have) a Material Adverse Effect.











5.17.

Compliance with Applicable Laws

. Such Originator is in compliance, in all

material respects, with the requirements of (i) all applicable laws, rules,
regulations, and orders of all governmental authorities (including, without
limitation, Regulation Z, laws, rules and regulations relating to usury, truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy and all other consumer
laws applicable to the Receivables and related Contracts) (excluding with
respect to environmental matters which are covered by clause (ii)), and (ii) to
the best of its knowledge, all applicable environmental laws, rules, regulations
and orders of all governmental authorities.









5.18.

Reliance on Separate Legal Identity

. Such Originator is aware that Purchasers and

the Funding Agents are entering into the Transaction Documents to which they are
parties in reliance upon the Company's identity as a legal entity separate from
any Originator.









5.19.

Purchase Price

. The purchase price payable by the Company to such Originator

hereunder is intended by such Originator and Company to be consistent with the
terms that would be obtained in an arm's length sale.









5.20.

Certain Definitions

. With respect to this Agreement, the terms "Material Adverse

Effect" and "Solvent" are defined as follows:











"Material Adverse Effect" means, with respect to any event or circumstance, a

material adverse effect on:







(i)

the business, assets, or financial condition of any Originator;







(ii)

the ability of any Originator or the Servicer (if it is the Originator) to



perform its obligations under the Receivables Purchase Agreement or any other
Transaction Document to which it is a party or the performance of any such
obligations;







(iii)

the validity or enforceability of the Receivables Purchase Agreement or any



other Transaction Document;







(iv)

with respect to this Agreement, the status, existence, perfection, priority or



enforceability of Company's interest in the Receivables or Related Rights; or







(v)

the validity or enforceability of the Receivables.











"Solvent" means, with respect to any Person at any time, a condition under
which:







(i)

the fair value and present fair saleable value of such Person's total assets is,



on the date of determination, greater than such Person's total liabilities
(including contingent and unliquidated liabilities) at such time;







   

(ii)

such Person is and shall continue to be able to pay all of its liabilities as

 

such Liabilities mature; and

           

(iii)

such Person does not have unreasonably small capital with which to

 

engage in its current and in its anticipated business.

       

For purposes of this definition:

           

(A)

the amount of a Person's contingent or unliquidated liabilities at any time

 

shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

           

(B)

the "fair value" of an asset shall be the amount which may be realized

 

within a reasonable time either through collection or sale of such asset at its
regular market value;

           

(C)

the "regular market value" of an asset shall be the amount which a capable

 

and diligent business person could obtain for such asset from an interested
buyer who is willing to purchase such asset under ordinary selling conditions;
and

           

(D)

the "present fair saleable value" of an asset means the amount which can be

 

Obtained if such asset is sold with reasonable promptness in an arm's length
transaction in an existing and not theoretical market.

         

5.21.

Investment Company Act

. Such Originator is not an "investment company" or a

company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended. In addition, such Originator is not
a "holding company," a "subsidiary company" of a "holding company" or an
"affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company" within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

       

ARTICLE 6.

 

COVENANTS OF THE ORIGINATORS

         

6.1.

Affirmative Covenants

. From the Closing Date until the first day following the

Purchase and Sale Termination Date, each Originator will, unless the Company and
the Funding Agents shall otherwise consent in writing:

         

a.

Compliance with Laws, Etc.

Comply in all material respects with all applicable laws, rules, regulations and
orders, including those with respect to the Receivables generated by it and the
related Contracts and other agreements related thereto.



 

 

b.

Preservation of Corporate Existence

. Preserve and maintain its organizational existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.          

c.

Offices, Records and Books of Account, Etc.

(i) Keep its location (as such terms or similar terms are used in the UCC) and
the office where it keeps its records concerning the Receivables at the address
of such Originator set forth under its name on the signature page hereto (or in
the Joinder Agreement pursuant to which it became a party hereto) or, upon
thirty days prior written notice to the Company and the Funding Agents, at any
other locations in jurisdictions where all actions reasonably requested by the
Company and the Funding Agents to protect and perfect the interest of the
Company and the Collateral Agent in the Receivables and related items have been
taken and completed and (ii) shall provide the Company and the Funding Agents
with at least 30 days' written notice before making any change in its name or
making any other change in its identity or organizational status that could
render any UCC financing statement filed in connection with this Agreement (or
other Transaction Documents) "seriously misleading" as such term (or similar
term) is used in the UCC; each notice to the Company and the Funding Agents
pursuant to this sentence shall set forth the applicable change and the
effective date thereof. Such Originator will also maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Receivables (including records
adequate to permit the daily identification of each Receivable and all
Collections of and adjustments to each existing Receivable).          

d.

Performance and Compliance with Contracts and Credit and Collection Policy

. At its expense, comply in all material respects with the applicable Credit and
Collection Policies with regard to each Receivable and the related Contract, and
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the related Contracts and all other
agreements related to the Receivables and Related Rights.        



 

 

 

e.

Ownership Interest, Etc

. At its expense, take all action necessary or desirable to establish and
maintain a valid and enforceable ownership or security interest, in the
Receivables, the Related Rights and Collections with respect thereto, free and
clear of any Adverse Claim, in favor of the Company and the Collateral Agent
(for the benefit of the Purchasers), including taking such action to perfect,
protect or more fully evidence the interest of the Company and the Collateral
Agent (for the benefit of the Purchasers) as the Company or any Funding Agent
may reasonably request.          

f.

Receivables Review

. (i) At any time and from time to time (but, (a) prior to the occurrence of a
Purchase and Sale Termination Event or an Unmatured Purchase and Sale
Termination Event or (b) unless, in the opinion of the Funding Agents reasonable
grounds for insecurity exist with respect to the collectibility of the
Receivables or such Originator's performance or ability to perform its
obligations under this Agreement, no more frequently than annually) during
regular business hours, upon reasonable prior notice, permit the Company and/or
the Funding Agents, or their respective agents or representatives, (A) to
examine, to audit and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of such Originator relating to the Receivables
and Related Rights, including, without limitation, the Contracts and other
agreements related thereto, and (B) to visit such Originator's offices and
properties for the purpose of examining such materials described in the
foregoing clause (A) and discussing matters relating to the Receivables and
Related Rights or such Originator's performance hereunder with any of the
officers or employees of such Originator having knowledge of such matters; and
(ii) without limiting the provisions of clause (i) next above, from time to time
(but, (a) prior to the occurrence of a Purchase and Sale Termination Event or an
Unmatured Purchase and Sale Termination Event or (b) unless, in the opinion of
the Funding Agents reasonable grounds for insecurity exist with respect to the
collectibility of the Receivables or such Originator's performance or ability to
perform its obligations under this Agreement, no more frequently than annually)
on request of the Funding Agents, permit certified public accountants or other
auditors acceptable to the Funding Agents to conduct a review of its books and
records with respect to the Receivables and Related Rights.          

g.

Deposits to Lock-Box Accounts, the Concentration Account and the Collection
Account

. Shall: (i) instruct all Obligors to make payments of all Receivables to one or
more Lock-Box Accounts or to post office boxes to which only Lock-Box Banks have
access (and shall instruct the Lock-Box



 

     

Banks to cause all items and amounts relating to such Receivables received in
such post office boxes to be removed and deposited into a Lock-Box Account on a
daily basis), and (ii) deposit, or cause to be deposited, any Collections
received by it into the Concentration Account not later than one Business Day
after receipt thereof. Each Lock-Box Account shall be subject to a Lock-Box
Letter and each of the Concentration Account and the Collection Account shall at
all times be subject to a Concentration Account Agreement and a Collection
Account Agreement, respectively. Such Originator will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock-Box
Account, the Concentration Account or the Collection Account cash or cash
proceeds other than Collections.

         

h.

Separate Corporate Existence of the Company

. Take such actions as shall be required in order that:            

i.

the Company's operating expenses (other than certain organization expenses and
expenses incurred in connection with the preparation, negotiation and delivery
of the Transaction Documents) will not be paid by such Originator;

           

ii.

the Company's books and records will be maintained separately from those of such
Originator;

           

iii.

all financial statements of such Originator that are consolidated to include the
Company will contain a disclosure describing this transaction and will indicate
that (A) all of the Company's assets are owned by the Company, and (B) the
Company is a separate entity with creditors who have received interests in the
Company's assets;

           

iv.

such Originator will, at all times, observe all formalities in its dealing with
the Company;

           

v.

except as otherwise provided in the Receivables Purchase Agreement in connection
with the servicing of Receivables, such Originator shall not commingle its funds
with any funds of the Company;

           

vi.

such Originator will maintain arm's length relationships with the Company, and
such Originator will be compensated at market rates for any services it renders
or otherwise furnishes to the Company; and

           

vii.

such Originator will not be, and will not hold itself out to be, responsible for
the debts of the Company or the decisions or actions in respect of the daily
business and affairs of the Company.



 

 

(i)

Post Office Boxes

. On or prior to the Closing Date, deliver to the Funding Agents  

a certificate from an authorized officer of such Originator to the effect that
(i) the name of the renter of all post office boxes into which Collections may
from time to time be mailed have been changed to the name of the Company (unless
such post office boxes are in the name of the relevant Lock-Box Banks) and (ii)
all relevant postmasters have been notified that each of Servicer and the
Funding Agents are authorized to collect mail delivered to such post office
boxes (unless such post office boxes are in the name of the relevant Lock-Box
Banks).

   

6.2.

Reporting Requirements

. From the Closing Date until the first day following the

Purchase and Sale Termination Date, each Originator shall, unless the Funding
Agents and the Company shall otherwise consent in writing (which consent by the
Company shall not be unreasonably withheld), furnish to the Company and the
Funding Agents:

   

a.

Proceedings

. Promptly after such Originator has knowledge thereof, written notice to the
Company and the Funding Agents of (i) all pending proceedings and investigations
of the type described in Section 5.6 not previously disclosed to the Company and
the Funding Agents and (ii) all material adverse developments that have occurred
with respect to any previously disclosed proceedings and investigations.    

b.

Other

. Promptly, from time to time, such other information, documents, records or
reports respecting the Receivables, the Related Rights or such Originator's
performance hereunder that the Company or any Funding Agent may from time to
time reasonably request in order to protect the interests of the Company, the
Purchasers, the Collateral Agent or any other Affected Person under or as
contemplated by the Transaction Documents.    

6.3.

Negative Covenants

. From the Closing Date until the first day following the

Purchase and Sale Termination Date, each Originator agrees that, unless the
Funding Agents and the Company shall otherwise consent in writing (which consent
shall not be unreasonably withheld), it shall not:

   

a.

Sales, Liens, Etc

. Except as otherwise provided herein or in any other Transaction Document,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon or with respect to, any
Receivable or related Contract, Collections or Related Security, or any interest
therein, or assign any right to receive income in respect thereof.  



 

 

 

b.

Extension or Amendment of Receivables

. Except as otherwise permitted in Section 4.2(a) of the Receivables Purchase
Agreement or in accordance with the Credit and Collection Policy, extend, amend
or otherwise modify the terms of any Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
Contract related thereto (which term or condition relates to payments under, or
the enforcement of, such Contract).    

c.

Change in Business or Credit and Collection Policy

. Make any change in the character of its business or materially alter its
Credit and Collection Policy, which change would in either case, materially
change the credit standing required of particular Obligors or potential Obligors
or impair, in any material respect the collectibility of the Receivables
generated by it.      

d.

Receivables Not to be Evidenced by Promissory Notes or Chattel Paper

. Take any action to cause or permit any Receivable generated by it to become
evidenced by any "instrument" or "chattel paper" (as defined in the applicable
UCC) unless such "instrument" or "chattel paper" shall be delivered to the
Company (which in turn shall deliver the same to the Collateral Agent for the
benefit of the Purchasers).      

e.

Mergers, Acquisitions, Sales, etc.

(i) Be a party to any merger or consolidation, except (A) a merger or
consolidation where such Originator is the surviving corporation or (B) any
other merger or consolidation consented to in writing by each Funding Agent
(which consent, solely in the case of a merger or consolidation of such
Originator into an Affiliate of Sequa, shall not be unreasonably withheld),
prior to the occurrence thereof and pursuant to which all actions requested by
any Funding Agent to protect or perfect the interests of the Company and/or the
Collateral Agent in the Receivables and Related Rights have been taken or
otherwise performed to the satisfaction of each such Funding Agent (including
the receipt by such Funding Agents of an opinion of counsel as to any UCC or
other company matters relating to such merger or consolidation as either Funding
Agent may request) or (ii) directly or indirectly sell, transfer, assign, convey
or lease (A) whether in one or a series of transactions, all or substantially
all of its assets or (B) any Receivables or any interest therein (other than
pursuant to this Agreement).      

f.

Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to Obligors

. Add or terminate any bank as a Lock-Box Bank or any account as a Lock-Box
Account from those listed in Schedule II to the Receivables Purchase Agreement,
or make any change in its instructions to Obligors regarding payments to be made
to such Originator, the Company or any Lock-Box Account (or related post office
box), unless the Funding Agents shall have consented thereto in writing and the
Funding Agents shall have received copies of all agreements and documents
(including Lock-Box Letters) that they may request in connection therewith.



 

 

g.

Accounting for Purchases

. Account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than as sales of the
Receivables and Related Security by such Originator to the Company.      

h.

Transaction Documents

. Enter into, execute, deliver or otherwise become bound by any agreement,
instrument, document or other arrangement that restricts the right of such
Originator to amend, supplement, amend and restate or otherwise modify, or to
extend or renew, or to waive any right under, this Agreement or any other
Transaction Documents.    

ARTICLE 7.

   

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE RECEIVABLES

     

7.1.

Rights of the Company

. Each Originator hereby authorizes the Company and the

Servicer or their respective designees to take any and all steps in such
Originator's name necessary or desirable, in their respective determination, to
collect all amounts due under any and all Receivables and Related Rights,
including, without limitation, endorsing such Originator's name on checks and
other instruments representing Collections and enforcing such Receivables and
the provisions of the related Contracts that concern payment and/or enforcement
of rights to payment.

       

7.2.

Responsibilities of Each Originator

. Anything herein to the contrary

notwithstanding:

   

a.

Each Originator agrees to (A) direct, and hereby grants to each of the Company
and the Collateral Agent (with the consent or at the direction of the Funding
Agents) the authority to direct, all Obligors of Receivables originated by such
Originator to make payments of such Receivables directly to a Lock-Box Account
at a Lock-Box Bank, and (B) to transfer any Collections that it receives
directly, to Servicer (for deposit to such a Lock-Box Account) within one
Business Day of receipt thereof, and agrees that all such Collections shall be
deemed to be received in trust for the Company.

     

b.

Each Originator shall perform its obligations hereunder, and the exercise by the
Company or its designee of its rights hereunder shall not relieve such
Originator from such obligations.

   

c.

None of the Company, Servicer, the Purchasers, the Funding Agents or the
Collateral Agent shall have any obligation or liability to any Obligor or any
other third Person with respect to any Receivables, Contracts related thereto or
any other related agreements, nor shall the Company, Servicer, the Purchasers,
the Funding Agents or the Collateral Agent be obligated to perform any of the
obligations of any Originator thereunder.



 

d.

Each Originator hereby grants to Collateral Agent (for the benefit of the
Purchasers) an irrevocable power of attorney, with full power of substitution,
coupled with an interest, to take in the name of such Originator all steps
necessary or advisable to indorse, negotiate or otherwise realize on any writing
or other right of any kind held or transmitted by such Originator or transmitted
or received by the Company (whether or not from such Originator) in connection
with any Receivable or Related Right.

   

7.3.

Further Action Evidencing Purchases

. Each Originator agrees that from time to

time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the Company,
Servicer or any Funding Agent may reasonably request in order to perfect,
protect or more fully evidence the Receivables (and the Related Rights)
purchased by, or contributed to, the Company hereunder, or to enable the Company
to exercise or enforce any of its rights hereunder or under any other
Transaction Document. Without limiting the generality of the foregoing, upon the
request of the Company or any Funding Agent, each Originator will:

   

a.

authorize and execute, if necessary, and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and

     

b.

mark the summary master control data processing records with the legend set
forth in Section 4.1(i).

   

Each Originator hereby authorizes the Company or its designee to file one or
more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Receivables (and the Related
Rights) now existing or hereafter generated by such Originator. If any
Originator fails to perform any of its agreements or obligations under this
Agreement, the Company or its designee may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the expenses
of the Company or its designee incurred in connection therewith shall be payable
by such non-performing Originator as provided in Section 9.1.

     

7.4.

Application of Collections

. Any payment by an Obligor in respect of any

indebtedness owed by it to any Originator shall, except as otherwise specified
by such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Company or the Funding Agents, be applied first, as a
Collection of any Receivables of such Obligor, in the order of the age of such
Receivables, starting with the oldest of such Receivables, and second, to any
other indebtedness of such Obligor.

 



 


ARTICLE 8.

PURCHASE AND SALE TERMINATION EVENTS

       

8.1.

Purchase and Sale Termination Events

. Each of the following events or

occurrences described in this Section 8.1 shall constitute a "Purchase and Sale
Termination Event":

       

a.

The Facility Termination Date (as defined in the Receivables Purchase Agreement)
shall have occurred; or

       

b.

Any Originator shall fail to make any payment or deposit to be made by it
hereunder when due and such failure shall remain unremedied for two Business
Days after notice; or

       

c.

Any representation or warranty made or deemed to be made by any Originator (or
any of its officers) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered pursuant
hereto or thereto shall prove to have been false or incorrect in any material
respect when made or deemed made; or

       

d.

Any Originator shall fail to perform or observe in any material respect any
agreement contained in any of Sections 6.1(l) or 6.3; or

       

e.

Any Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and such failure shall remain unremedied for a period of 30 days after written
notice thereof shall have been given by Servicer, the Funding Agents or the
Company to such Originator; or

       

f.

(i) Any Originator or any of its subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against such Originator
or any of its subsidiaries seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for all or any substantial part of its property and,
in the case of any such proceeding instituted against it (but not instituted by
it), such proceeding shall remain undismissed or unstayed for a period of 30
days; or (ii) any Originator or any of its subsidiaries shall take any corporate
action to authorize any of the actions set forth in clause (i) above in this
Section 8.1(f); or



 

g.

A contribution failure shall occur with respect to any benefit plan sufficient
to give rise to a lien under Section 302(f) of ERISA, or the Internal Revenue
Service shall, or shall indicate its intention in writing to any Originator to,
file notice of a lien asserting a claim or claims pursuant to the Code with
regard to any of the assets of such Originator, or the Pension Benefit Guaranty
Corporation shall, or shall indicate its intention in writing to such Originator
or an ERISA Affiliate to, either file notice of a lien asserting a claim
pursuant to ERISA with regard to any assets of such Originator or an ERISA
Affiliate or terminate any benefit plan that has unfunded benefit liabilities.

       

8.2.

Remedies

.        

a.

Optional Termination

. Upon the occurrence of a Purchase and Sale Termination Event, the Company
shall have the option by notice to the Originators (with a copy to each Funding
Agent) to declare the Purchase and Sale Termination Date to have occurred.      
 

b.

Remedies Cumulative

. Upon any termination of the Purchase Facility pursuant to this Section 8.2,
the Company shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
each applicable jurisdiction and other applicable laws, which rights shall be
cumulative.      



 

ARTICLE 9.

     



 

INDEMNIFICATION

       

9.1.

Indemnities by the Originators

. Without limiting any other rights which the

Company may have hereunder or under applicable law, each Originator, severally
and for itself alone, and Sequa, jointly and severally with each Originator,
hereby agrees to indemnify the Company and each of its assigns, officers,
directors, employees and agents (each of the foregoing Persons being
individually called a "Purchase and Sale Indemnified Party"), forthwith on
demand, from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including reasonable attorneys' fees
and disbursements (all of the foregoing being collectively called "Purchase and
Sale Indemnified Amounts") awarded against or incurred by any of them arising
out of or as a result of the following:

       

a.

the transfer by such Originator of an interest in any Receivable or Related
Right to any Person other than the Company;



 

 

 

b.

the breach of any representation or warranty made or deemed made by such
Originator under or in connection with this Agreement or any other Transaction
Document, or any information or report delivered by such Originator pursuant
hereto or thereto which shall have been false or incorrect in any respect when
made or deemed made;

       

c.

the failure by such Originator to comply with any applicable law, rule or
regulation with respect to any Receivable or the related Contract, or the
nonconformity of any Receivable or the related Contract with any such applicable
law, rule or regulation;

       

d.

the failure to vest and maintain vested in the Company an ownership interest in
the Receivables generated by such Originator and the Related Rights free and
clear of any Adverse Claim;

       

e.

the failure of such Originator to file with respect to itself, or any delay by
such Originator in filing, financing statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other applicable laws
with respect to any Receivables or purported Receivables generated by such
Originator or any Related Rights, whether at the time of any purchase or
contribution or at any subsequent time;

       

f.

any dispute, claim, offset or defense (other than discharge in bankruptcy) of
the Obligor to the payment of any Receivable or purported Receivable generated
by such Originator (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the goods or services related to any such
Receivable or the furnishing of or failure to furnish such goods or services;

       

g.

any product liability claim arising out of or in connection with goods or
services that are subject of any Receivables;

       

h.

any litigation, proceeding or investigation against such Originator;

       

i.

any tax or governmental fee or charge (other than any tax excluded pursuant to
the proviso below), all interest and penalties thereon or with respect thereto,
and all out-of-pocket costs and expenses, including the reasonable fees and
expenses of counsel in defending against the same, which may arise by reason of
the purchase, contribution or ownership of the Receivables or any Related Right
connected with any such Receivables;

       

j.

any failure of such Originator to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document; and



       

k.

the commingling of Collections on Receivables of such Originator, at any time
with other funds;

 

excluding

, however, (i) Purchase and Sale Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Purchase and
Sale Indemnified Party, (ii) any indemnification which has the effect of
recourse for non-payment of the Receivables due to credit reasons of the related
Obligor to any indemnitor (except as otherwise specifically provided under this
Section 9.1) and (iii) any tax based upon or measured by net income taxes or
gross receipts.      

       If for any reason the indemnification provided above in this Section 9.1
is unavailable to a Purchase and Sale Indemnified Party or is insufficient to
hold such Purchase and Sale Indemnified Party harmless, then each of the
Originators, severally and for itself alone, and Sequa, jointly and severally
with each Originator, shall contribute to the amount paid or payable by such
Purchase and Sale Indemnified Party as a result of such loss, claim, damage or
liability to the maximum extent permitted under applicable law.

     

ARTICLE 10.

     

MISCELLANEOUS

       

10.1.

Amendments, etc

.        

a.

The provisions of this Agreement may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Company, the Funding Agents and the Originators (with respect to an
amendment) or by the Company (with respect to a waiver or consent by it).

       

b.

No failure or delay on the part of the Company, Servicer, any Originator or any
third party beneficiary in exercising any power or right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power
or right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Company, Servicer, or any
Originator in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by the Company or Servicer under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

     



 

 

 

10.2.

Notices, etc

. All notices and other communications provided for hereunder shall,

unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by express mail or
courier or by certified mail, postage-prepaid, or by facsimile, to the intended
party at the address or facsimile number of such party set forth under its name
on the signature pages hereof or at such other address or facsimile number as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (i) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (ii) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.

       

10.3.

No Waiver; Cumulative Remedies

. The remedies herein provided are cumulative

and not exclusive of any remedies provided by law.

       

10.4.

Binding Effect; Assignability

. This Agreement shall be binding upon and inure to

the benefit of the Company and each Originator and their respective successors
and permitted assigns; provided, however, that no Originator may assign its
rights hereunder or any interest herein or delegate its duties hereunder without
the prior consent of the Company and the Funding Agents. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
date after the Purchase and Sale Termination Date on which the Originators have
received payment in full for all Receivables and Related Rights purchased
pursuant to Section 1.1 hereof. The rights and remedies with respect to any
breach of any representation and warranty made by any Originator pursuant to
Article 5 and the indemnification and payment provisions of Article 9 and
Section 10.6 shall be continuing and shall survive any termination of this
Agreement.

       

10.5.

Governing Law

. THIS AGREEMENT SHALL BE GOVERNED BY, AND

CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

       

10.6.

Costs, Expenses and Taxes

. In addition to the obligations of the Originators under

Article 9

, each Originator agrees to pay on demand:        

a.

all reasonable costs and expenses in connection with the enforcement of this
Agreement and the other Transaction Documents; and

       

b.

all stamp and other similar taxes and fees payable or determined to be payable
in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

     



 

 

 

 

10.7.

Submission to Jurisdiction

. EACH PARTY HERETO HEREBY IRREVOCABLY

(a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT; (b)
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL COURT; (c) WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING; (d) CONSENTS
TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES OF SUCH PROCESS TO SUCH PERSON AT ITS ADDRESS SPECIFIED IN
SECTION 10.2; AND (e) TO THE EXTENT ALLOWED BY LAW, AGREES THAT A NONAPPEALABLE
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE COMPANY'S RIGHT
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY ORIGINATOR OR ITS RESPECTIVE PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTIONS.

       

10.8.

Waiver of Jury Trial

. EACH PARTY HERETO EXPRESSLY WAIVES ANY

RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR UNDER ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

       

10.9.

Captions and Cross References; Incorporation by Reference

. The various captions

(including, without limitation, the table of contents) in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement. References in this Agreement to any
underscored Section or Exhibit are to such Section or Exhibit of this Agreement,
as the case may be. The Exhibits hereto are hereby incorporated by reference
into and made a part of this Agreement.

       

10.10.

Execution in Counterparts

. This Agreement may be executed in any number of

counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Agreement.

     



 

 

 

10.11.

Acknowledgment and Agreement

. By execution below, each Originator expressly

acknowledges and agrees that all of the Company's rights, title, and interests
in, to, and under this Agreement shall be assigned by the Company to the
Collateral Agent (for the benefit of the Purchasers) pursuant to the Receivables
Purchase Agreement, and such Originator consents to such assignment. Each of the
parties hereto acknowledges and agrees and hereby intends that the Collateral
Agent, the Funding Agents and the Purchasers are third party beneficiaries of
the rights of the Company arising hereunder and under the other Transaction
Documents to which such Originator is a party.

 

(SIGNATURE PAGE TO FOLLOW)

     



 

 

       IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.





 

SEQUA RECEIVABLES CORP.

     

By:  /s/ JAMES P. LANGELOTTI







 

Name:  James P. Langelotti

 

Title:  Vice President and Treasurer

         

SEQUA RECEIVABLES CORP.

 

200 Park Avenue

 

New York, New York 10166

 

Attention: James Langelotti

 

Telephone: 212-986-5500

 

Facsimile: 212-370-3419

     

SEQUA CORPORATION, as initial Servicer

 

By:  /s/ KENNETH A. DRUCKER







 

Name:  Kenneth A. Drucker

 

Title:  Vice President and Treasurer

         

SEQUA CORPORATION

 

200 Park Avenue

 

New York, New York 10166

 

Attention: Kenneth A. Drucker

 

Telephone: 212-986-5500

 

Facsimile: 212-370-3419



 

 

THE ORIGINATORS:


ARC AUTOMOTIVE, INC.

By:  /s/ KENNETH A. DRUCKER







Name:  Kenneth A. Drucker

Title:  Vice President and Treasurer

 

ARC AUTOMOTIVE, INC.

 

5945 Wellington Road

Gainesville, Virginia 20155

Attention: Kenneth A. Drucker

Telephone:

Facsimile:

 

CASCO PRODUCTS CORPORATION

 

By:  /s/ KENNETH A. DRUCKER





Name:  Kenneth A. Drucker

Title:  Vice President and Treasurer

 

CASCO PRODUCTS CORPORATION

 

380 Horace Street

Bridgeport, Connecticut 06610

Attention: Kenneth A. Drucker

Telephone:

Facsimile:

 

CHROMALLOY GAS TURBINE CORPORATION

 

By:  /s/ KENNETH A. DRUCKER





Name:  Kenneth A. Drucker

Title:  Vice President and Treasurer

 

CHROMALLOY GAS TURBINE CORPORATION

 

4430 Director Drive

San Antonio, Texas 78219

Attention: Kenneth A. Drucker

Telephone:

Facsimile:

 

MEGTEC SYSTEMS, INC.

By:  /s/ KENNETH A. DRUCKER





Name:  Kenneth A. Drucker

Title:  Vice President and Treasurer

 

MEGTEC SYSTEMS, INC.

 

830 Prosper Road

DePere, Wisconsin 54115

Attention: Kenneth A. Drucker

Telephone:

Facsimile:

 

SEQUA CORPORATION

 

By:  /s/ KENNETH A. DRUCKER





Name:  Kenneth A. Drucker

Title:  Vice President and Treasurer

 

SEQUA CORPORATION

 

200 Park Avenue

New York, New York 10166

Attention: Kenneth A. Drucker

Telephone: 212-986-5500

Facsimile: 212-370-3419

   

CHROMALLOY CASTINGS TAMPA

CORPORATION

 

By:  /s/ KENNETH A. DRUCKER





Name:  Kenneth A. Drucker

Title:  Vice President and Treasurer

 

CHROMALLOY CASTINGS

TAMPA CORPORATION

 

4430 Director Drive

San Antonio, Texas 78219

Attention: Kenneth A. Drucker

Telephone:

Facsimile:

 

CHROMALLOY SAN DIEGO CORPORATION

 

By:  /s/ KENNETH A. DRUCKER





Name:  Kenneth A. Drucker

Title:  Vice President and Treasurer

 

CHROMALLOY SAN DIEGO CORPORATION

 

4430 Director Drive

San Antonio, Texas 78219

Attention: Kenneth A. Drucker

Telephone:

Facsimile:

 

SEQUA CAN MACHINERY, INC.

 

By:  /s/ KENNETH A. DRUCKER





Name:  Kenneth A. Drucker

Title:  Vice President and Treasurer

 

SEQUA CAN MACHINERY, INC.

 

401 Central Avenue
East Rutherford, New Jersey 07073

Attention:

Telephone:

Facsimile:



SCHEDULE 5.13

UCC LOCATION AND ADDRESS

[Sequa to provide]



 

SCHEDULE 5.14

TRADE NAMES

None.

EXHIBIT A

FORM OF PURCHASE REPORT

 

ORIGINATOR:

[NAME OF ORIGINATOR]

   

PURCHASER:

SEQUA RECEIVABLES CORP.

 

DATE:                                        







   

I.

OUTSTANDING BALANCE OF RECEIVABLES

 

PURCHASED:

                      

       

II.

FAIR MARKET VALUE DISCOUNT:

         

1/[1 + ((Prime Rate) X Days' Sales Outstanding )]

365

     

Prime Rate

=

 







 

Days' Sales Outstanding

=

 







     

III. PURCHASE PRICE (I X II)

=

$

 







 



EXHIBIT B

FORM OF COMPANY NOTE

_______________, 20__

       FOR VALUE RECEIVED, the undersigned, SEQUA RECEIVABLES CORP., a New York
corporation (the "Company"), promises to pay to _________________, a [Delaware]
[corporation] (the "Originator"), on the terms and subject to the conditions set
forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid Purchase Price of all Receivables purchased by the Company from
Originator pursuant to such Purchase and Sale Agreement, as such unpaid Purchase
Price is shown in the records of the Servicer.

       

1.

Purchase and Sale Agreement

. This Company Note is one of the Company Notes

described in, and is subject to the terms and conditions set forth in, that
certain Purchase and Sale Agreement dated as of April 30, 2004 (as the same may
be amended, supplemented, amended and restated or otherwise modified in
accordance with its terms, the "Purchase and Sale Agreement"), among the
Company, the Originators named therein and Sequa Corporation, as initial
Servicer. Reference is hereby made to the Purchase and Sale Agreement for a
statement of certain other rights and obligations of the Company and the
Originator.

       

2.

Definitions

. Capitalized terms used (but not defined) herein have the meanings assigned
thereto in Exhibit I to the Receivables Purchase Agreement (as defined in the
Purchase and Sale Agreement). In addition, as used herein, the following terms
have the following meanings:          

"Bankruptcy Proceedings" has the meaning set forth in clause (b) of

 

paragraph 9

hereof.          

"Final Maturity Date" means the Payment Date immediately following the

 

date that falls one hundred twenty one (121) days after the Purchase and Sale
Termination Date.

         

"Interest Period" means the period from and including a Payment Date (or, in

 

the case of the first Interest Period, the date hereof) to but excluding the
next Payment Date.

         

"Senior Interests" means, collectively, (i) all accrued Discount, (ii) all fees

 

payable by the Company to the Senior Interest Holders pursuant to the
Receivables Purchase Agreement, (iii) all amounts payable pursuant to Section
1.9, 1.10 and 6.4 of the Receivables Purchase Agreement, (iv) the aggregate
Capital and (v) all other obligations owed by the Company to the Senior Interest
Holders under the Receivables Purchase Agreement and other Transaction Documents
that are due and payable, together with any and all interest and Discount
accruing on any such amount after the commencement of any Bankruptcy
Proceedings, notwithstanding any provision or rule of law that might restrict
the rights of any Senior Interest Holder, as against the Company or anyone else,
to collect such interest.



   

"Senior Interest Holders" means, collectively, the Affected Persons, the

 

Purchasers, the Funding Agents, the Collateral Agent and the Indemnified
Parties.

         

"Subordination Provisions" means, collectively, clauses (a) through (l) of

 

paragraph 9

hereof.          

"Telerate Screen Rate" means, for any Interest Period, the rate for thirty day

 

commercial paper denominated in dollars which appears on Page 1250 of the Dow
Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying dollar commercial paper rates) at
approximately 9:00 a.m., New York City time, on the first day of such Interest
Period.

       

3.

Interest

. Subject to the Subordination Provisions set forth below, the

Company promises to pay interest on this Company Note as follows:

         

(a)

Prior to the Final Maturity Date, the aggregate unpaid Purchase Price from

 

time to time outstanding during any Interest Period shall bear interest at a
rate per annum equal to the Telerate Screen Rate for such Interest Period, as
determined by Servicer; and

         

(b)

From (and including) the Final Maturity Date to (but excluding) the date on

 

which the entire aggregate unpaid Purchase Price payable to Originator is fully
paid, such aggregate unpaid Purchase Price from time to time outstanding shall
bear interest at a rate per annum equal to the "Prime Rate" (as defined in the
Purchase and Sale Agreement) or other comparable rate, as determined by
Servicer.

       

4.

Interest Payment Dates

. Subject to the Subordination Provisions set forth below, the

Company shall pay accrued interest on this Company Note on each Payment Date,
and shall pay accrued interest on the amount of each principal payment made in
cash on a date other than a Payment Date at the time of such principal payment.

       

5.

Basis of Computation

. Interest accrued hereunder that is computed by reference to

the Telerate Screen Rate shall be computed for the actual number of days elapsed
on the basis of a 360-day year, and interest accrued hereunder that is computed
by reference to the rate described in paragraph 3(b) of this Company Note shall
be computed for the actual number of days elapsed on the basis of a 365- or
366-day year.

       

6.

Principal Payment Dates

. Subject to the Subordination Provisions set forth below,

payments of the principal amount of this Company Note shall be made as follows:

     



 

 

   

(a)

The principal amount of this Company Note shall be reduced by an amount

 

equal to each payment deemed made pursuant to Section 3.4 of the Purchase and
Sale Agreement; and

         

(b)

The entire remaining unpaid Purchase Price of all Receivables purchased by

 

the Company from Originator pursuant to the Purchase and Sale Agreement shall be
paid on the Final Maturity Date.

 

Subject to the Subordination Provisions set forth below, the principal amount of
and accrued interest on this Company Note may be prepaid on any Business Day
without premium or penalty.

         

7.

Payment Mechanics

. All payments of principal and interest hereunder are to be made

in lawful money of the United States of America.

         

8.

Enforcement Expenses

. In addition to and not in limitation of the foregoing, but

subject to the Subordination Provisions set forth below and to any limitation
imposed by applicable law, the Company agrees to pay all expenses, including
reasonable attorneys' fees and legal expenses, incurred by Originator in seeking
to collect any amounts payable hereunder which are not paid when due.

         

9.

Subordination Provisions

. The Company covenants and agrees, and Originator and

any other holder of this Company Note (collectively, Originator and any such
other holder are called the "Holder"), by its acceptance of this Company Note,
likewise covenants and agrees on behalf of itself and any holder of this Company
Note, that the payment of the principal amount of and interest on this Company
Note is hereby expressly subordinated in right of payment to the payment and
performance of the Senior Interests to the extent and in the manner set forth in
the following clauses of this paragraph 9:

       

(a)

No payment or other distribution of the Company's assets of any kind or

 

Character, whether in cash, securities, or other rights or property, shall be
made on account of this Company Note except to the extent such payment or other
distribution is (i) permitted under Section 1(m) of Exhibit IV to the
Receivables Purchase Agreement or (ii) made pursuant to clause (a) or (b) of
paragraph 6 of this Company Note;

         



 

 

   

(b)

In the event of any dissolution, winding up, liquidation, readjustment,

 

Reorganization or other similar event relating to the Company, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Company or any sale
of all or substantially all of the assets of the Company other than as permitted
by the Purchase and Sale Agreement (such proceedings being herein collectively
called "Bankruptcy Proceedings"), the Senior Interests shall first be paid and
performed in full and in cash before Originator shall be entitled to receive and
to retain any payment or distribution in respect of this Company Note. In order
to implement the foregoing: (i) all payments and distributions of any kind or
character in respect of this Company Note to which Holder would be entitled
except for this clause (b) shall be made directly to the Collateral Agent (for
the benefit of the Senior Interest Holders); (ii) Holder shall promptly file a
claim or claims, in the form required in any Bankruptcy Proceedings, for the
full outstanding amount of this Company Note, and shall use commercially
reasonable efforts to cause said claim or claims to be approved and all payments
and other distributions in respect thereof to be made directly to the Collateral
Agent (for the benefit of the Senior Interest Holders) until the Senior
Interests shall have been paid and performed in full and in cash; and (iii)
Holder hereby irrevocably agrees that the Collateral Agent (acting on the behalf
of the Purchasers), in the name of Holder or otherwise, may demand, sue for,
collect, receive and receipt for any and all such payments or distributions, and
file, prove and vote or consent in any such Bankruptcy Proceedings with respect
to any and all claims of Holder relating to this Company Note, in each case
until the Senior Interests shall have been paid and performed in full and in
cash;

         

(c)

In the event that Holder receives any payment or other distribution of any

 

kind or character from the Company or from any other source whatsoever, in
respect of this Company Note, other than as expressly permitted by the terms of
this Company Note, such payment or other distribution shall be received in trust
for the Senior Interest Holders and shall be turned over by Holder to the
Collateral Agent (for the benefit of the Senior Interest Holders) forthwith.
Holder will mark its books and records so as clearly to indicate that this
Company Note is subordinated in accordance with the terms hereof. All payments
and distributions received by the Collateral Agent in respect of this Company
Note, to the extent received in or converted into cash, may be applied by the
Collateral Agent (for the benefit of the Senior Interest Holders) first to the
payment of any and all expenses (including reasonable attorneys' fees and legal
expenses) paid or incurred by the Senior Interest Holders in enforcing these
Subordination Provisions, or in endeavoring to collect or realize upon this
Company Note, and any balance thereof shall, solely as between Originator and
the Senior Interest Holders, be applied by the Collateral Agent (in the order of
application set forth in Section 1.4 of the Receivables Purchase Agreement)
toward the payment of the Senior Interests; but as between the Company and its
creditors, no such payments or distributions of any kind or character shall be
deemed to be payments or distributions in respect of the Senior Interests;

         

(d)

Notwithstanding any payments or distributions received by the Senior

 

Interest Holders in respect of this Company Note, while any Bankruptcy
Proceedings are pending Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash at which
time the Holder shall be subrogated to and entitled to assert the then existing
rights of the Senior Interest Holders in respect of the Senior Interests. Prior
to the time when the Senior Interest Holders have been paid in full and in cash
if no Bankruptcy Proceedings are pending, Holder shall only be entitled to
exercise any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Company Note) to
the extent that any payment arising out of the exercise of such rights would be
permitted under Section 1(m) of Exhibit IV to the Receivables Purchase
Agreement. From and after the time when the Senior Interest Holders shall have
been paid in full and in cash in respect of all Senior Interests, the Holder
shall be subrogated to and entitled to assert the then existing rights of the
Senior Interest Holders in respect of the Senior Interest;

         

(e)

These Subordination Provisions are intended solely for the purpose of

 

Defining the relative rights of Holder, on the one hand, and the Senior Interest
Holders on the other hand. Nothing contained in these Subordination Provisions
or elsewhere in this Company Note is intended to or shall impair, as between the
Company, its creditors (other than the Senior Interest Holders) and Holder, the
Company's obligation, which is unconditional and absolute, to pay Holder the
principal of and interest on this Company Note as and when the same shall become
due and payable in accordance with the terms hereof or to affect the relative
rights of Holder and creditors of the Company (other than the Senior Interest
Holders);

         

(f)

Holder shall not, until the Senior Interests have been paid and performed in

 

full and in cash, (i) cancel, waive, forgive, transfer or assign, or commence
legal proceedings to enforce or collect, or subordinate to any obligation of the
Company, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, or now or hereafter existing, or due or to become due,
other than the Senior Interests, this Company Note or any rights in respect
hereof or (ii) convert this Company Note into an equity interest in the Company,
unless Holder shall have received the prior written consent of the Collateral
Agent in each case;

         

(g)

Holder shall not, without the advance written consent of the Collateral Agent,

 

Commence, or join with any other Person in commencing, any Bankruptcy
Proceedings with respect to the Company until at least one year and one day
shall have passed since the Senior Interests shall have been paid and performed
in full and in cash;

     



 

 

   

(h)

If, at any time, any payment (in whole or in part) of any Senior Interest is

 

Rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Bankruptcy Proceedings or otherwise), these Subordination
Provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made;

           

(i)

Each of the Senior Interest Holders may, from time to time, at its sole

 

discretion, without notice to Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests; (iv)
amend, supplement, amend and restate, or otherwise modify any Transaction
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;

           

(j)

Holder hereby waives: (i) notice of acceptance of these Subordination

 

Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;

           

(k)

Each of the Senior Interest Holders may, from time to time, on the terms and

 

subject to the conditions set forth in the Transaction Documents to which such
Persons are party, but without notice to Holder, assign or transfer any or all
of the Senior Interests, or any interest therein; and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Senior Interests shall be and remain Senior Interests for the purposes of these
Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor; and

           

(l)

These Subordination Provisions constitute a continuing offer from the Holder

 

of this Company Note to all Persons who become the holders of, or who continue
to hold, Senior Interests; and these Subordination Provisions are made for the
benefit of the Senior Interest Holders, and the Collateral Agent may proceed to
enforce such provisions on behalf of each of such Persons.



 

10.

General

. No failure or delay on the part of Originator in exercising any power or

right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Company Note shall in any event be effective unless (i) the same shall be in
writing and signed and delivered by the Company and Holder and (ii) all consents
required for such actions under the Transaction Documents shall have been
received by the appropriate Persons.

     

11.

Maximum Interest

. Notwithstanding anything in this Company Note to the contrary,

the Company shall never be required to pay unearned interest on any amount
outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
"Highest Lawful Rate"). If the effective rate of interest which would otherwise
by payable under this Company Note would exceed the Highest Lawful Rate, or if
the Holder of this Company Note shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Company under this Company Note to a
rate in excess of the Highest Lawful Rate, then (i) the amount of interest which
would otherwise by payable by the Company under this Company Note shall be
reduced to the amount allowed by applicable law and (ii) any unearned interest
paid by the Company or any interest paid by the Company in excess of the Highest
Lawful Rate shall be refunded to the Company. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by Originator under this Company Note that are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate applicable to
Originator (such Highest Lawful Rate being herein called the "Originator's
Maximum Permissible Rate") shall be made, to the extent permitted by usury laws
applicable to Originator (now or hereafter enacted), by amortizing, prorating
and spreading in equal parts during the actual period during which any amount
has been outstanding hereunder all interest at any time contracted for, charged
or received by Originator in connection herewith. If at any time and from time
to time (i) the amount of interest payable to Originator on any date shall be
computed at Originator's Maximum Permissible Rate pursuant to the provisions of
the foregoing sentence and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to Originator would
be less than the amount of interest payable to Originator computed at
Originator's Maximum Permissible Rate, then the amount of interest payable to
Originator in respect of such subsequent interest computation period shall
continue to be computed at Originator's Maximum Permissible Rate until the total
amount of interest payable to Originator shall equal the total amount of
interest which would have been payable to Originator if the total amount of
interest had been computed without giving effect to the provisions of the
foregoing sentence.

         

12.

No Negotiation

. This Company Note is not negotiable.    



 

 

 

13.

Governing Law

. THIS COMPANY NOTE HAS BEEN DELIVERED IN NEW

YORK, NEW YORK, AND SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE

. OF NEW YORK.      

14.

Captions

. Paragraph captions used in this Company Note are for convenience only

and shall not affect the meaning or interpretation of any provision of this
Company Note.

           

(continued on following page)

       



 

 



SEQUA RECEIVABLES CORP.


 

By:





Name:

Title:



 

 

 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

           

       THIS JOINDER AGREEMENT, dated as of                     , 20__ (this
"Agreement") is executed by                     , a [corporation] organized
under the laws of                        (the "Additional Originator"), with its
principal place of business located at _______________.

     

BACKGROUND

       

1.

Sequa Receivables Corp. (the "Company"), Sequa Corporation, as the initial
Servicer

("Sequa") and certain other entities as Originators (hereinafter referred to as
the "Originator" or the "Originators"), have entered into a Purchase and Sale
Agreement, dated as of April 30, 2004 (as amended, supplemented or otherwise
modified through the date hereof, the "Purchase Agreement").

       

2.

The Additional Originator desires to become an Originator pursuant to Section
4.3 of

the Purchase Agreement.

     

       NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Additional Originator hereby agrees as follows:

 

       SECTION 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase Agreement or in the Receivables Purchase Agreement (as defined in the
Purchase Agreement).

     

       SECTION 2. Transaction Documents. The Additional Originator hereby agrees
that it shall be bound by all of the terms, conditions and provisions of, and
shall be deemed to be a party to (as if it were an original signatory to), the
Purchase Agreement. From and after the later of the date hereof and the date
that all of the requirements of Section 4.3 of the Purchase Agreement have been
satisfied, the Additional Originator shall be an Originator for all purposes of
the Transaction Documents. The Additional Originator hereby acknowledges that it
has received copies of the Purchase Agreement and the other Transaction
Documents.

     

       SECTION 3. Representations and Warranties. The Additional Originator
hereby makes all of the representations and warranties set forth in Article 5 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were fully set forth herein. The Additional Originator hereby
represents and warrants that its location (as such term is used in the
applicable UCC) is in [state], the offices where the Additional Originator keeps
its records concerning Receivables, and where notices to such Additional
Originator should be sent is as follows:

           







     







     







           

       SECTION 4. Miscellaneous. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York. This
Agreement is executed by the Additional Originator for the benefit of Sequa, the
Company and the Originators from time to time to time party to the Purchase
Agreement, and each of the foregoing parties may rely hereon. This Agreement
shall be binding upon, and shall inure to the benefit of, the Additional
Originator and its successors and permitted assigns.

     



 

 

 

       IN WITNESS WHEREOF, the undersigned has caused this Agreement to be
executed by its duly authorized officer as of the date and year first above
written.



 

[NAME OF ADDITIONAL ORIGINATOR]

   

By:

 

Name Printed:

 

Title:

Consented to:



SEQUA RECEIVABLES CORP.



By:______________________________

Name:__________________________

Title:___________________________



 

SEQUA CORPORATION



By:______________________________

Name:__________________________

Title:___________________________



 

Acknowledged by:



THE BANK OF NOVA SCOTIA,

as a Funding Agent



By:______________________________

Name:__________________________

Title:___________________________

 

PNC BANK, NATIONAL ASSOCIATION,
as a Funding Agent



By:______________________________

Name:__________________________

Title:___________________________